Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
  	Applicant’s amendment submitted on 19 February 2021, in which claims 27, 44 have been amended, and new claim 51 has been added, is acknowledged.
Claims 27, 29-51 were pending in the instant application on 19 February 2021.
 	Claims 35-37 and 44 were withdrawn, as being drawn to a nonelected species. 
On 6 May 2021, the examiner called Mr. Alexander Chatterley, Ph.D., Patent Agent for Applicant, to discuss the amendment of 19 February 2021 and to suggest an amendment to place the application in condition for allowance. Dr. Chatterley incorporated the examiner’s suggestion in the Supplemental amendment submitted on 20 May 2021.
Applicant’s Supplemental amendment of 20 May 2021, in which claims 27, 33, 34, 38, 40, 46 have been amended, and claims 35-37 have been cancelled, is acknowledged.
Claims 27, 29-34, 38-51 are pending in the instant application.
 	Claim 44 is withdrawn, as being drawn to a nonelected species. 
Claims 27, 29-34, 38-43, 45-51 are examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 is acknowledged and considered.
Response to arguments of 19 February 2021
 	The Declaration under 37 C.F.R. 1.132, submitted on 19 February 2021, signed by Dr. Paul Workman, is acknowledged and considered.
 	Dr. Workman presents additional data in support of antiproliferative properties of (N-(5-(2,3-dihydrobenzo[b] [ 1,4]dioxine-6-carboxamido)-2-fluorophenyl)-2-((4-ethylpiperazin-1 -yl)methyl) quinoline-6-carboxamide) (Compound A) against certain cancer cell lines (ovarian cancer, ovarian teratocarcinoma, melanoma, breast cancer, colorectal, lung cancer, sarcoma and multiple myeloma) using a CellTitre-blue fluorescent cell viability assay (Figure A, Declaration). 
 	Dr. Workman presents additional data showing in vivo efficacy of (N-(5-(2,3-dihydrobenzo[b] [ 1,4]dioxine-6-carboxamido)-2-fluorophenyl)-2-((4-ethylpiperazin-1 -yl)methyl) quinoline-6-carboxamide) (Compound A) in animal models of ovarian cancer (SKOV3 xenograft bearing Ncr mouse, Figures B and C; TOV-21-G xenograft bearing Ncr mouse, Figure D; Ovise xenograft bearing Ncr mouse, Figure E; IGROV-1 xenograft bearing Ncr mouse, Figure F), melanoma (WM266.4 xenograft bearing Ncr mouse, Figure G), and breast cancer (MCF-7 xenograft bearing Ncr mouse, Figure H).
	In view of Applicant’s amendment of 19 February 2021, and in view of the data presented in the Declaration under 37 C.F.R. 1.132, submitted on 19 February 2021, the rejection of claims 27, 29-34, 38-43 and 45-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of a HSF1-mediated disease selected 
 	On 22 May 2021, Applicant has filed a terminal disclaimer against U.S. Patent 10,647,678 (cited in IDS).
Claims 27, 29-34, 38-43 and 45-51 are allowable.
 	Claim 44, previously withdrawn as being drawn to a non-elected species, is herein rejoined.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alexander Chatterley, Ph. D., Patent Agent for Applicant, on 22 May 2021. The amendment refers to the claims of 20 May 2021.
The application has been amended as follows:
1. In claim 27, lines 1-2, delete the text which is 

    PNG
    media_image1.png
    65
    641
    media_image1.png
    Greyscale

and insert 
--27.	A method of treating cancer --.
2. In claim 46, page 30, line 24, delete the term which is 
    PNG
    media_image2.png
    20
    108
    media_image2.png
    Greyscale
 
and insert --6-carboxamide; --.
Conclusion
Claims 27, 29-34, 38-51 are found allowable.
The following is an examiner’s statement of reasons for allowance:
 	Kim et al. (Biorg. Med. Chem. Lett. 2012, 22, 3269-3273, cited in PTO-892) describe the closest art, namely the antiproliferative activity of compound bisamide 4c (Table 2) against human melanoma (A375P cell line). The teaching by Kim does not anticipate nor does it render obvious the instantly claimed method for the following reason: the instant compounds of formula (I), where Q is a bicyclic moiety of formula III such as, for example, quinoline, are structurally distinct from compound bisamide 4c taught by Kim, where R1 is phenyl (R1 in Kim corresponds to moiety Q in instant compounds of formula (I)).

    PNG
    media_image3.png
    98
    213
    media_image3.png
    Greyscale
	                                               
    PNG
    media_image4.png
    200
    367
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    40
    394
    media_image5.png
    Greyscale
                       

    PNG
    media_image6.png
    76
    384
    media_image6.png
    Greyscale

       Compound 4c, Kim					      Instant compound Example 11

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627